Name: Commission Regulation (EC) No 2808/95 of 5 December 1995 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  teaching;  distributive trades;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R2808Commission Regulation (EC) No 2808/95 of 5 December 1995 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildren Official Journal L 291 , 06/12/1995 P. 0021 - 0021COMMISSION REGULATION (EC) No 2808/95 of 5 December 1995 amending Regulation (EC) No 3392/93 on detailed rules for the application of Council Regulation (EEC) No 1842/83 laying down general rules for the supply of milk and certain milk products at reduced prices to schoolchildrenTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EC) No 1538/95 (2), and in particular Article 26 (4) thereof, Whereas Article 1 (3) of Council Regulation (EEC) No 1842/83 (3), as last amended by Regulation (EEC) No 2748/93 (4), provides for the Community aid amounts for milk products other than whole milk to be set by reference to the milk content of the products in question; Whereas pursuant to the Act of Accession, Finland and Sweden are authorized to derogate for three years from the Community requirements on the minimum fat content of milk for human consumption as laid down in Article 3 (1) (b) of Council Regulation (EEC) No 1411/71 (5), as last amended by Regulation (EEC) No 2138/92 (6); whereas these Member States have included in their national lists of milk products qualifying for the abovementioned aid types of milk with a fat content that differs from that of the milk products for which the aid amounts are fixed in Article 4 (1) of Commission Regulation (EC) No 3392/93 (7), as last amended by Regulation (EC) No 1802/95 (8); whereas aid amounts should accordingly be established for these products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is added to Article 4 (1) of Regulation (EC) No 3392/93: 'However, the Community aid shall be: - ECU 26,73 per 100 kg of milk whose fat content is at least 3,00 % but less than 3,50 %, - ECU 15,87 per 100 kg for milk whose fat content is at least 1,00 % but less than 1,50 %.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1995. For the Commission Franz FISCHLER Member of the Commission